Citation Nr: 0102414	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  98-03 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a higher initial rating for posttraumatic 
stress disorder, currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.

This appeal arises from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, that established service connection for 
posttraumatic stress disorder (PTSD) and assigned an initial 
30 percent evaluation effective from July 1996.  The veteran 
has appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

The veteran testified before an RO hearing officer in April 
1998.  In a November 1998 Hearing Officer Decision, a 50 
percent rating was assigned for PTSD effective from July 
1996.  In cases such as this where the veteran has appealed 
the initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  The Board has thus 
recharacterized the issue shown on page 1 to reflect the 
veteran's dissatisfaction with the initial rating assigned by 
the RO.

In a November 2000 written presentation, the veteran's 
representative requested consideration of a total rating for 
compensation based on individual unemployability (TDIU).  As 
a result of the action taken in this decision, this action is 
moot.

 
FINDING OF FACT

The veteran's PTSD has been manifested throughout the appeal 
period by occasional suicidal gestures and homicidal threats, 
poor judgment and insight, impaired memory, depression, 
irritability, and angry outbursts toward others; it is at 
least as likely as not that the veteran is unemployable due 
to PTSD.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); § 5107 (as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107)); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In July 1996, the veteran submitted a claim for service 
connection for PTSD.  He submitted private and VA clinical 
records.  The VA records submitted consist of one inpatient 
report, some outpatient treatment records, and an April 1996 
psychological evaluation.  The private medical reports 
reflect hospitalization for PTSD.  

According to the VA inpatient report, the veteran had been 
re-hospitalized in April 1990 pursuant to a commitment order.  
The problem was characterized as adjustment disorder with 
post-traumatic disorder features and alcohol abuse.  
According to the outpatient reports, the veteran was seen at 
various times in 1995 and 1996 for PTSD.  His medications 
included Zoloft, Xanax, and Elavil.  In March 1996, an 
assessment of bipolar disorder was given. 

According to an April 1996 VA psychological evaluation, the 
veteran had used alcohol heavily since active service, his 
marriage was not stable, and his adjustment to life had 
seriously deteriorated.  He reported that he had not been 
able to work since 1992 secondary to an accidental injury 
received in a fall.  The veteran was described as rebellious, 
nonconforming, and showing poor social judgment and inability 
to learn from mistakes.  He appeared to be in a state of 
agitated rumination, fearfulness, and obsessiveness.  
Clinical depression and PTSD were manifested but the most 
important feature was somatoform disorder.  The primary Axis 
I diagnosis was undifferentiated somatoform disorder with 
moderate depression.  The secondary Axis I diagnosis was PTSD 
features.  The examiner noted that vocational rehabilitation 
was an important goal and that a Vietnam veterans' group 
might be helpful but also reported, "It will not be 
particularly helpful for this veteran to conclude that 
resolution of Vietnam matters will markedly improve his 
functioning.  

The veteran submitted private clinical reports from Robert 
Packer Hospital that reflect that in April 1996, the veteran 
was admitted for an overdose of Xanax and alcohol.  Stressors 
included the death of his father and Vietnam recollections.  
The veteran exhibited homicidal thoughts.  

VA clinical reports received in August 1996 reflect that the 
veteran was taking Prozac and felt better for a few weeks, 
then began to feel bad again. 

In November 1996, Robert Packer Hospital furnished additional 
information concerning the April 1996 hospitalization.  These 
records reflect that the police had committed the veteran on 
an involuntary basis.  The report notes that after drinking 
heavily at home the day before, the veteran had become angry, 
agitated, and threatening.  Armed with hunting rifle, he had 
left home bent on revenge.  He reported that it was "payback 
time" for his father's death of some years before.  His wife 
left the home because he returned once and became abusive.  
She later returned home and found him unconscious on the 
floor with a partially empty bottle of Xanax lying nearby.  
54 tablets (.5 mg each) were reportedly missing from the 
bottle.  He was taken to the hospital by ambulance where his 
stomach was pumped.  Even the next day, he was hard to 
control and tried to escape the intensive care unit.  His 
spouse also filed an involuntary commitment petition based on 
his threats of suicide and homicide; however, during the 
course of treatment, he reported that he did not actually 
intend to harm himself or anyone else.  The examiner noted 
that the veteran had a long history of suicidal gestures, 
such as holding a gun against his head.  The examiner noted 
that the veteran was disheveled and unkempt.  He was oriented 
but his recent memory was limited.  His attention and 
concentration were poor.  His judgment was intact but his 
insight was limited.  The examiner noted that the veteran's 
drug and alcohol problems appeared to be secondary to PTSD.  
The primary Axis I discharge diagnosis was PTSD with 
polysubstance dependence, including episodic alcohol, 
marijuana, and Xanax.  His prognosis fair for PTSD and poor 
for substance dependence.

In December 1996, Veterans Services Center of the Southern 
Tier reported that the veteran had been their client since 
April 1996.  The report notes that the veteran's PTSD was 
severe, that he trembled, sweated, and wept.  He frequently 
displayed severe startle response and his sleep was extremely 
disturbed.  In September 1996, his PTSD had put him on their 
critical list.  His condition appeared to stem from an 
incident where he executed a prisoner in Vietnam.  The report 
notes that the veteran currently could not eat because of his 
recollections of Vietnam and that he had lost 60 pounds.  He 
had often openly wished that it was all over and the report 
notes that suicide, as a relief, was a possibility.  A 
psychotherapist opined, "He is totally incapable of holding 
a driving job or any other employment at this time."  

According to a May 1997 VA PTSD examination report, the 
veteran had not been able to escape constant recollections of 
the war.  His avoidance of and estrangement from others was 
pervasive.  His outbursts of anger were frequent and his 
suspicions and vigilance further contributed to his 
alienation.  The report notes that a Minnesota Multiphasic 
Personality Inventory (MMPI) indicated a somatoform pattern 
of converting psychological stress into physical symptoms.  
The MMPI further suggested that a general feeling of 
helplessness, hopelessness, and defenselessness pervaded and 
that the only positive side was that those symptoms likely 
inhibited serious acting out behavior toward self and others.  
The examiner felt that this was not the typical PTSD profile, 
but that it was PTSD.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 60 [according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, a score of 51 to 60 is indicative 
of moderate symptoms, or moderate difficulty in social, 
occupational, or school functioning, i.e., few friends, 
conflicts with peers and coworkers.  See 38 C.F.R. § 4.125 
(2000)]. 

VA outpatient reports received in August 1997 reflect that 
the veteran had racing thoughts and agitation in March 1996.  
In September 1996, anorexia, anhedonia, and insomnia were 
noted but the veteran was felt to show increased insight into 
his PTSD.  In November 1996, he was preoccupied with Vietnam 
nightmares and flashbacks.  In March 1997, he was driving a 
truck and appeared to be well.  

The veteran was hospitalized by VA in June 1997 for substance 
dependence and for PTSD.  Ativan was slowly withdrawn during 
this period and the veteran was discharged and deemed 
competent.  The report notes that he was unemployed.  The 
discharge diagnoses were substance dependence and history of 
PTSD; and, mixed anxiety and depression.  The examiner 
assigned a GAF score of 65 [according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, a GAF score of 61 to 70 is indicative of 
some mild symptoms, or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well.  See 38 C.F.R. § 4.125 (2000)]. 

A July 1997 VA treatment report notes that the veteran had 
become upset and was planning to shoot his neighbor and a 
dog.  He reported that he maintained a cross and flowers in 
his yard in remembrance of someone who was killed in Vietnam.  
He said that he was worried about people watching him and 
that he had moved multiple times.  He reported that he became 
agitated at work and threw truck locks at fellow employees.  
He reported some sexual problems.  He reported that he had 
not used alcohol or marijuana for 14 months and that he had 
no suicidal or homicidal intent.  His medication was adjusted 
to Trazadone and Wellbutrin.  

A VA social survey was completed in August 1997.  The report 
notes that the veteran reported that he lived in the woods 
and felt very isolated.  He felt that he had a high level of 
chronic anger.  

In September 1997, the veteran underwent VA PTSD examination.  
The examiner noted that the veteran was alert, oriented, that 
his insight and judgment were very poor, and that his memory 
was very patchy for both recent and remote events.  The 
diagnosis continued to be PTSD and multiple substance abuse.  
No GAF score was assigned.  

In October 1997, the RO established service connection for 
PTSD and assigned a 30 percent rating.  The RO noted that the 
evidence showed difficulty with relationships, depression, 
anxiety, sleep impairment, and a need for ongoing therapy and 
medication management that caused a definite functional 
impairment.  

In February 1998, the RO received VA outpatient treatment 
reports that note continued PTSD treatment.  A January 1998 
report notes that the veteran worked occasionally as a truck 
driver.  He was taking Prozac and was not homicidal or 
suicidal.  The impression was PTSD, chronic and severe.  

In April 1998, the veteran testified before an RO hearing 
officer that he thought about Vietnam everyday.  He said that 
he had poor memory and concentration and lived in the woods.  
He testified that various sights, sounds, or smells would 
trigger flashbacks to Vietnam.  He testified that currently 
he worked two to three days per week driving a truck and had 
held that job for about 7 months.  He felt that PTSD 
precluded working any more than that.  He said that he had 
never attempted suicide but had been arrested for assaulting 
another person.  He recalled that he had held about 30 jobs 
since active service and had been fired about 30 times.  He 
also testified that he had lost about 40 pounds during recent 
bouts of depression.  

The veteran's spouse testified that they were married in 
1991.  She testified that the veteran had sleeping and memory 
problems.  She reported that they did not have a normal 
family life because the children made him nervous when they 
were in the house and that he had problems with loud noises.

In April 1998, the RO received additional VA outpatient 
treatment reports that indicated ongoing treatment and use of 
Prozac with continued irritability, nightmares and 
flashbacks.  

In September 1998, the veteran underwent a VA PTSD 
examination. The examiner reviewed the claims file.  The 
examiner reported that the veteran felt guilty and depressed 
and that he had built a memorial in his yard for an enemy 
prisoner who he had executed.  The examiner noted that the 
veteran was alert and oriented to person, place, time, and 
situation.  He was very cooperative and eager during the 
interview.  His mood was apprehensive and anxious and affect 
was appropriate and stable.  He reported chronic depression, 
low self-esteem and recurrent thoughts of the war.  There was 
no suicidal or homicidal ideation.  He had no psychotic 
symptoms.  He had good remote memory, impaired delayed recall 
and he recollected only one out of three words in three 
minutes.  Judgment and insight were only fair.  His general 
fund of knowledge was poor.  The Axis I diagnoses were PTSD, 
chronic; depressive disorder, not otherwise specified; and, 
alcohol and marijuana use, in remission.  The examiner noted 
that the veteran's PTSD was severe.  The examiner assigned a 
GAF score of 45 [according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, a score of 41 to 50 is indicative of serious 
symptoms, or serious difficulty in social, occupational, or 
school functioning, i.e., no friends, unable to keep a job.  
See 38 C.F.R. § 4.125 (2000)].  

In November 1998, the RO assigned a 50 percent disability 
rating for PTSD effective from July 1996.  

In March 2000, the veteran submitted additional evidence 
directly to the Board along with a waiver of his right to 
initial RO consideration of that evidence.  The evidence 
consists of a January 2000 letter from a VA clinical social 
worker who noted that the veteran was no longer working 
because of his PTSD symptoms.  The social worker felt that 
the veteran's GAF score had remained 50 or lower over the 
past year.  VA outpatient reports dated in 1999 note 
continued PTSD treatment.  An October 1999 psychiatry report 
notes increased depression and irritability in the recent 2 
months.  The veteran continued to take Trazadone and Prozac.  

II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
cases such as this where the veteran has appealed the initial 
rating assigned after service connection is established, the 
Board must consider the initial rating, and, if indicated, 
the propriety of a staged rating from the initial effective 
date forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  

The veteran's service-connected PTSD has been rated as 50 
percent disabling under Diagnostic Code 9411 of the rating 
schedule during the entire appeal period.  Therefore, the 
relevant inquiry is whether a rating higher than 50 percent 
is warranted for any portion of this time period.  The Board 
observes that effective November 7, 1996, VA revised the 
criteria for evaluating psychiatric disabilities, to include 
PTSD.  Where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 
10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  In this case, it appears that the RO has 
considered both versions of the rating schedule.  

Under the former version of the rating schedule, a 50 percent 
evaluation is warranted for PTSD when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and where, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment. 

A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation is warranted for PTSD under the 
former version when: 1) the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; 2) the veteran exhibits 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; 3) the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Code 9411 
(effective prior to Nov. 7, 1996). 

The revised version of 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000), states that a 50 percent evaluation for PTSD is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Additionally, a 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  

The veteran's PTSD has been manifested throughout the appeal 
period by occasional suicidal gestures and homicidal threats, 
poor judgment and insight, impaired memory, depression, 
irritability, and angry outbursts toward others; it is at 
least as likely as not that the veteran is demonstrably 
unemployable due to PTSD. 

Comparing these symptoms to the rating schedule, the Board 
finds that the criteria for a 100 percent rating are 
approximated under the former version because of demonstrable 
inability to obtain or retain employment.  Only the December 
1996 medical opinion directly addresses whether the veteran 
can or should work and it strongly supports a finding of 
unemployability.  Although the GAF scores range from 45 to 
65, it does not appear that the veteran has worked on a full-
time basis during any part of the appeal period.  The Board 
infers from the veteran's work history that his income has 
not been substantial.  In order to find the veteran capable 
of substantially gainful employment, VA must show that the 
veteran is capable of earning an income above "marginal 
income."  See Ferraro v. Derwinski, 1 Vet. App. 326, 333 
(1991).  In this case, the record is devoid of such evidence.  
Resolving any remaining doubt on this issue in favor of the 
veteran, the Board finds that his PTSD has rendered him 
unable to obtain or retain employment.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); § 5107(b) (as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1991).  

Thus, while not addressing whether virtual isolation in the 
community is shown, the Board finds adequate grounds to grant 
a 100 percent schedular rating for PTSD based on inability to 
obtain or retain substantially gainful employment.  As the 
criteria for a 100 percent schedular rating are approximated 
under the former version of the rating schedule, no further 
analysis is necessary. 


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 100 percent disability evaluation for 
PTSD is granted.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

